UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported):January 31, 2008 Auriga Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 000-26013 84-1334687 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5284 Adolfo Road, Camarillo, California93012 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (805)437-7200 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement On January 31, 2008, Auriga Laboratories, Inc. (the “Company”) entered intotwo (2) convertible promissory notes, identified as Document A-01152008 (“Convertible Note A”), and Document B-01152008 (“Convertible Note
